United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 18-2983
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Robert E. Sanford

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                          Submitted: September 27, 2019
                             Filed: October 4, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Robert Sanford pleaded guilty to bank robbery, 18 U.S.C. § 2113(a), and
received a within-Guidelines-range sentence of 151 months in prison. Critical to the
calculation of his sentence was the district court’s 1 determination that he is a career
offender based on two prior Nebraska robbery convictions. See U.S.S.G.
§ 4B1.1(a)–(b). In an Anders brief, Sanford’s counsel requests permission to
withdraw and specifically identifies the career-offender classification and the
substantive reasonableness of Sanford’s sentence as issues for us to consider on
appeal. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that the district court did not plainly err in its determination that
Sanford is a career offender. See United States v. Harper, 869 F.3d 624, 626–27
(8th Cir. 2017) (holding that federal “bank robbery by intimidation . . . is a crime of
violence”); State v. Welchel, 299 N.W.2d 155, 159 (Neb. 1980) (explaining that an
essential element of Nebraska robbery is the use of force, violence, or intimidation
and that the degree of force is immaterial if it is sufficient to overcome resistance);
see also United States v. Robinson, 826 F.3d 1044, 1045 (8th Cir. 2016) (discussing
the standard of review). Nor is Sanford’s sentence substantively unreasonable. See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-
Guidelines-range sentence is presumptively reasonable). The record establishes that
the court sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and conclude that there are no non-frivolous issues for appeal.
Accordingly, we affirm the judgment and grant counsel permission to withdraw.
                      ______________________________




      1
        The Honorable Robert F. Rossiter, United States District Judge for the
District of Nebraska.
                                   -2-